       Case 1:19-cv-00086-JCG Document 120     Filed 08/13/21     Page 1 of 4




          IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
          BEFORE THE HONORABLE JENNIFER CHOE-GROVES, JUDGE

                                          )
SEAH STEEL CORPORATION,                   )
                                          )
             Plaintiff,                   )
                                          )
HUSTEEL CO., LTD., NEXTEEL CO., LTD.,     )
AND AJU BESTEEL CO., LTD., AND ILJIN      )
STEEL CORPORATION                         )
                                          )
             Consolidated Plaintiffs,     )
                                          )
HYUNDAI STEEL COMPANY,                    )
AND ILJIN STEEL CORPORATION               )
                                          )
             Plaintiff-Invervenor,        )
                                          )
             v.                           )
                                          )
UNITED STATES,                            )              Consol. Ct. No. 19-00086
                                          )
             Defendant,                   )
                                          )
             and                          )
                                          )
UNITED STATES STEEL CORPORATION,          )
MAVERICK TUBE CORPORATION,                )
TENARIS BAY CITY, INC., TMK IPSCO,        )
VALLOUREC STAR, L.P., AND WELDED          )
TUBE USA INC.,                            )
                                          )
             Defendant-Intervenors.       )
                                          )
       CONSOLIDATED PLAINTIFF HUSTEEL CO., LTD.’S COMMENTS ON
         REDETERMINATION PURSUANT TO COURT REMAND ORDER
Donald B. Cameron                       MORRIS, MANNING & MARTIN LLP
Julie C. Mendoza                        1401 Eye Street, N.W., Suite 600
R. Will Planert                         Washington, D.C. 20005
Brady W. Mills                          (202) 408-5153
Mary S. Hodgins
Eugene Degnan                           Counsel to Consolidated Plaintiff
                                        Husteel Co., Ltd.
August 13, 2021
        Case 1:19-cv-00086-JCG Document 120             Filed 08/13/21     Page 2 of 4




          IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
          BEFORE THE HONORABLE JENNIFER CHOE-GROVES, JUDGE

                                                   )
SEAH STEEL CORPORATION,                            )
                                                   )
              Plaintiff,                           )
                                                   )
HUSTEEL CO., LTD., NEXTEEL CO., LTD.,              )
AND AJU BESTEEL CO., LTD., AND ILJIN               )
STEEL CORPORATION                                  )
                                                   )
              Consolidated Plaintiffs,             )
                                                   )
HYUNDAI STEEL COMPANY,                             )
AND ILJIN STEEL CORPORATION                        )
                                                   )
              Plaintiff-Invervenor,                )
                                                   )
              v.                                   )
                                                   )
UNITED STATES,                                     )              Consol. Ct. No. 19-00086
                                                   )
              Defendant,                           )
                                                   )
              and                                  )
                                                   )
UNITED STATES STEEL CORPORATION,                   )
MAVERICK TUBE CORPORATION,                         )
TENARIS BAY CITY, INC., TMK IPSCO,                 )
VALLOUREC STAR, L.P., AND WELDED                   )
TUBE USA INC.,                                     )
                                                   )
              Defendant-Intervenors.               )
                                                   )
        CONSOLIDATED PLAINTIFF HUSTEEL CO., LTD.’S COMMENTS ON
          REDETERMINATION PURSUANT TO COURT REMAND ORDER

       On behalf of Consolidated Plaintiff Husteel Co., Ltd. (“Husteel”), we hereby submit

comments on the U.S. Department of Commerce’s (“Commerce”) June 30, 2021 Final Results of

Redetermination Pursuant to Court Remand (“Final Remand Results”) in SeAH Steel

Corporation v. United States, Consol. Court No. 19-00086, Slip Op. 21-43 (Ct. Int’l Trade
        Case 1:19-cv-00086-JCG Document 120                Filed 08/13/21       Page 3 of 4




2021). As a non-mandatory respondent in the proceeding under litigation whose rate will be

determined based on the rates of the mandatory respondents, Husteel concurs with the opposition

comments filed by mandatory respondents NEXTEEL Co., Ltd. and SeAH Steel Corporation

regarding the issues particular to those respondents. Further, while it is Husteel’s position that

Commerce’s Final Remand Results fully comply with the U.S. Court of International Trade’s

remand regarding the particular market situation (“PMS”) issue inasmuch as Commerce did not

apply a PMS adjustment in calculating the respondents’ margins, Husteel continues to disagree

with the Department’s analysis of the PMS issue.

                                                      Respectfully submitted,

                                                      /s/ Donald B. Cameron
                                                      Donald B. Cameron
                                                      Julie C. Mendoza
                                                      R. Will Planert
                                                      Brady W. Mills
                                                      Mary S. Hodgins
                                                      Eugene Degnan

                                                      MORRIS, MANNING & MARTIN LLP
                                                      1401 Eye Street, N.W., Suite 600
                                                      Washington, D.C. 20005
                                                      (202) 408-5153

                                                      Counsel to Consolidated Plaintiff Husteel
                                                      Co. Ltd.
August 13, 2021




                                                 2
              Case 1:19-cv-00086-JCG Document 120              Filed 08/13/21    Page 4 of 4




                                   CERTIFICATE OF COMPLIANCE

              The undersigned hereby certifies that the foregoing submission complies with the

  Standard Chambers Procedures of the U.S. Court of International Trade in that it contains 167

  words including text, footnotes, and headings and excluding the table of contents, table of

  authorities and counsel’s signature block, according to the word count function of Microsoft

  Word 2016 used to prepare this brief.


                                                                        /s/ Donald B. Cameron




12889483 v1
